Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

  
Claim limitation “means ….”  in claim 19-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0060] of the specification recites that “a means for generating a pixel pattern of display light on an electronic display may correspond at least in some aspects to, for example, the electronic display 304 of FIG. 3, the electronic display 402 of FIG. 4, the one or more processors 706 of FIG. 7, and/or the pattern generator module 712 of FIG. 7. In addition, a means for generating light measurements in response to the pixel pattern may correspond at least in some aspects to, for example, the light sensors 208A and 208B of FIG. 1, and/or the light sensor 308 of FIG. 3. Even still, a means for determining an IPD of the HMD based on one or more intensity values of the light measurements may correspond at least in some aspect to, for example, the one or more processors 706 of FIG. 7, and/or the light sensor module 714 of FIG. 7. Thus, in some aspects one or more of such means may be implemented using one or more components, mediums, or other suitable structure as taught herein”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. No: 20160210782) in view of Giesner (US 20130083009 A1, see IDS).

Thomas (US Pub. No: 20160210782) discloses a head mounted display (in Fig.   3), comprising: 
 an electronic display (HMD) configured to generate a pixel pattern (pixel or display element 235, Fig. 2B) of display light (display image light)  (see [0036])
an optical element (optical block 118 corresponding to eye cups, Fig. 2B, [0017-0020] discloses the optics block 118, optics block 118 includes an eyecup assembly for each eye. Each eyecup assembly includes a lens and is configured to receive image light from the electronic display 115 and direct the image light to the lens, which directs the image light to a corresponding eye of a user wearing the VR headset 105) disposed to pass the display light to a user of the HMD ([0036-0037]); and generate light measurements (error corrected light) in response to the pixel pattern ([0034-0037], 118 may be designed to correct one or more types of optical error, for examples transverse chromatic aberration, the optics block 118 corrects the distortion when it receives image light from the electronic display 115), 
wherein the light measurements are representative of a lateral position (i.e. deformable position) of the optical element (eye cups) with respect to the electronic display (note that in [0021] the optics block 118 includes an adjustment mechanism, which is a mechanical or electrical device allowing a user to adjust a position of one or both of the eyecup assemblies with respect to the user's eyes since the eye cups are deformable in the lateral position by press. The adjustment mechanism adjusts a spacing between an outer surface of each eyecup assembly and the user's eyes so the user is able to more comfortably use the VR headset 105). 

 Note that Thomas does not specifically disclose a light sensor disposed proximate to the optical element.
Giesner (US 20130083009 A1, see IDS) discloses a light sensor (e.g. 134r) disposed proximate to the optical element for measurement of light ([0098] and Fig. 4a) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Thomas   with the teaching of Giesner, thereby  minimized the drift error in the head mounted display device.  

Regarding claim 19:
Thomas discloses a head mounted display (HMD, Fig. 3), comprising: 
Means (HMD) for generating a pixel pattern of display light on an electronic display ([0017-0020]); a right-eye optical element (right eye cups) disposed to pass the display light to a user of the HMM; a left-eye optical element (left eye cup) (optical block 118 corresponding to eye cups, Fig. 2B, [0017-0020] discloses the optics block 118, optics block 118 includes an eyecup assembly for each eye. Each eyecup assembly includes a lens and is configured to receive image light from the electronic display 115 and direct the image light to the lens, which directs the image light to a corresponding eye of a user wearing the VR headset 105) disposed to pass the display light to a user of the HMD ([0036-0037]);   wherein the right-eye optical element and the left-eye optical element are moveable (deformable) for adjusting an interpupillary distance of the HMD ([0021]]); and   in response to the pixel pattern, wherein the light measurements are representative of lateral positions of the right-eye optical element and the left-eye optical element ([0021], discloses the adjustment mechanism enables to adjust a center spacing distance between each of the eyecup assemblies to correspond to the user's interpupillary distance (i.e., a distance between the centers of the pupils for each eye of the user). By adjusting the center spacing distance, a user is able to align the locations of the exit pupils of the VR headset 105 with the locations of the user's eyes. Accordingly, the adjustment mechanism allows a single VR headset 105 to be used by different users who have different interpupillary distances, who do not wear eyeglasses, who wear eyeglasses, or who have any other suitable characteristics). 

Note that Thomas does not specifically disclose means for generating light measurements.
Giesner discloses means (sensor 134 corresponding to photodetector Photo detector 152) for generating light measurements (see Giesner, [0138]), [0098] and Fig. 4a). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Thomas   with the teaching of Giesner, thereby  minimized the drift error in the head mounted display device.  

Regarding claim 13. 

Thomas (US Pub. No: 20160210782) discloes a head mounted display (in Fig.   3-4), comprising: 
one or more electronic displays configured to generate a pixel pattern (display image pixels) of display light (display image light)  (see [0036])); a first adjustable eyecup housing (310) that includes: a first optical element (lens assembly) disposed to pass the display light to a user of the HMM ([0038-0039]); a second adjustable eyecup (315) housing that includes: a second optical element (lens assembly) disposed to pass the display light to the user of the HMD ([0038-0039]); 26Attorney Docket No.. OCULP0046 wherein the first and the second adjustable eyecup housings are further configured to allow the lateral movements of the first and second optical elements relative to one another for adjusting an interpupillary distance ([0038]).
Note that Thomas does not specifically disclose a first light sensor disposed proximate to the first optical element to generate a first plurality of light measurements in response to the pixel pattern, a second light sensor disposed proximate to the second optical element to generate a second plurality of light measurements in response to the pixel pattern and a position determination controller configured to determine the interpupillary distance based one the first and the second plurality of light measurements.  
 Giesner discloses a first light sensor (photodetector for right eye cup 310) disposed proximate to the first optical element (lens) to generate a first plurality of light measurements in response to the pixel pattern (i.e .pixel glint) ([0098]), a second light sensor (photo detector for second eye cup 315) disposed proximate to the second optical element (lens) to generate a second plurality of light measurements in response to the pixel pattern ([0098]) and a position determination controller configured to determine the interpupillary distance based one the first and the second plurality of light measurements   (on [0137-0139],sensor 134 measure corresponding to the photodetectors 152 light captur soures. The photodetectors 152 capture light from and generate glint intensity values. [0139] In FIGS. 6A-6D, the positions of the gaze detection elements, e.g. the detection area 139 and the illuminators 153 and photodetectors 152 are fixed with respect to the optical axis of the display optical system 14. 134 determine the interpupilary distance based on light measurement, also see, Fig. 14, [0203]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Thomas   with the teaching of Giesner, thereby  minimized the drift error in the head mounted display device.  

Regarding claim 2:
Thomas discloses: an adjustable eyecup housing (310, Fig. 3 ), wherein the optical element (e.g. lens ) and sensor (  sensor) are mounted to the adjustable eyecup housing ([0034-0038]), and wherein the adjustable eyecup housing is configured to allow lateral movements  (deformable movements ) of the optical element to adjust the lateral position of the optical element with ,respect to the electronic display   (310, [0038], Fig. 3).
Thomas as modified by Giesner (US 20130083009 A1, see IDS) discloses light sensor (photodetector 152,139) comprises a photodiode (i.e. the illuminators and any photodiodes may be on the lenses, see Giesner, [0138]), and ([0098] and Fig. 4a).Same motivation as applied to claim 1.
Regarding claim 3:
Thomas discloses the adjustable eyecup (deformable cup 310) housing is further configured to allow the lateral movements of the optical element (lens assembly), relative  to another optical element (lens assembly) of another eyecup housing (315) of the HMD for adjusting an interpupillary distance ([0021], discloses the adjustment mechanism enables to adjust a center spacing distance between each of the eyecup assemblies to correspond to the user's interpupillary distance (i.e., a distance between the centers of the pupils for each eye of the user). By adjusting the center spacing distance, a user is able to align the locations of the exit pupils of the VR headset 105 with the locations of the user's eyes. Accordingly, the adjustment mechanism allows a single VR headset 105 to be used by different users who have different interpupillary distances, who do not wear eyeglasses, who wear eyeglasses, or who have any other suitable characteristics). Same motivation as applied to claim 1.
Regarding claim 4:
Thomas discloses, wherein the lateral position is a position of an exit pupil of the optical element with respect to at least one pixel (display element)  of the electronic display (see Fig. 2, [0037]) .  

Regarding claim 5:
Thomas as modified by Gainser discloses  24Attorney Docket No.. OCULP0046 a position determination controller 350 corresponding to 125) configured to determine the lateral position of the optical element (118) based on the light measurements (error corrected light) ([0016], [0037-0038]).

Regarding claim 14:

Thomas discloses , wherein the position determination controller (350 corresponding to 125) is configured to determine the interpupillary distance by: determining a first display coordinate (reference point on first eye cup 310) of the one or more electronic displays  that is aligned with a center of the first optical element; and determining a second display coordinate reference point on (eyecup assemblies 310, 315)of the one or more electronic displays that is aligned with a center of the second optical element based on the.
Note that Thomas does not specifically disclose determine the interpupillary distance based on light measurements.
Thomas as modified by Giesner (US 20130083009 A1, see IDS) discloses  determine the interpupillary distance based on  light measurements (the processor identifies each connected set of pixels having their intensity values within a predetermined intensity range, for example, the range of intensity values may begin at 220 and end at the brightest pixel value 255) (Giesner, [0138], [0220] and ([0098] and Fig. 4a).Same motivation as applied to claim 1.

Regarding claims 6:
Thomas discloses wherein the position determination controller (350, corresponding to 125) is configured to determine the lateral position by: determining a first display coordinate (first reference point for eyecup assemblies 310 ) of the electronic display that is aligned with the sensor based on corresponding to the light measurements; and determining a second display coordinate (reference point on eyecup assemblies 310, 315 ) of the electronic display that is aligned with a center of the optical element based on the first display coordinate and a calibrated distance between the light sensor and the center of the optical element (i.e., a distance between the centers of the pupils for each eye of the user, see [0038], Fig. 3-4).    
Thomas as modified by Giesner (US 20130083009 A1, see IDS) discloses (#1) each of the light measurements includes an intensity value measured by the light sensor (the processor identifies each connected set of pixels having their intensity values within a predetermined intensity range, for example, the range of intensity values may begin at 220 and end at the brightest pixel value 255) (Giesner, [0138], [0220] and ([0098] and Fig. 4a).Same motivation as applied to claim 1.

Regarding claims 7 and 20:
Giesner discloses 28Attorney Docket No.. OCULP0046 means (134 ) for determining the interpupillary distance of the HMD based on one or more intensity values of the light measurements  (intensity) obtained during the display of the pixel pattern (image pixels) (on [0137-0139],sensor 134 measure corresponding to the photodetectors 152 light captur soures. The photodetectors 152 capture light from and generate glint intensity values. [0139] In FIGS. 6A-6D, the positions of the gaze detection elements, e.g. the detection area 139 and the illuminators 153 and photodetectors 152 are fixed with respect to the optical axis of the display optical system 14. 134 determine the interpupilary distance based on  light measurement, also see, step 612, Fig. 14, [0203]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Thomas   with the teaching of Giesner, thereby  minimized the drift error in the head mounted display device.  

Regarding claim 8:
Thomas as modified by Giesner (US 20130083009 A1, see IDS) discloss wherein the light sensor (photodetector 152,139) comprises a photodiode (i.e. the illuminators and any photodiodes may be on the lenses, see Giesner, [0138]), a phototransistor, or a photoresistor, thereby providing accurate data transmission in the HMD. 

 Regarding claim 15:
Thomas discloses wherein the center of the first optical element (lens with eye cup) comprises a first exit pupil of the first optical element [0021], and wherein the center of the second optical element comprises a second exit pupil of the second optical element ([0021], discloses the adjustment mechanism enables to adjust a center spacing distance between each of the eyecup assemblies to correspond to the user's interpupillary distance (i.e., a distance between the centers of the pupils for each eye of the user). By adjusting the center spacing distance, a user is able to align the locations of the exit pupils of the VR headset 105 with the locations of the user's eyes. Accordingly, the adjustment mechanism allows a single VR headset 105 to be used by different users who have different interpupillary distances, who do not wear eyeglasses, who wear eyeglasses, or who have any other suitable characteristics). 

Regarding claim 18:
Thomas as modified by Giesner and Woodgate discloses wherein the pixel pattern comprises at least one column of pixels (78) segmented into several groups of pixels (Fig. 15A, [0158]), while the at least one column of pixels (78) is illuminated at a respective display coordinate (pixel) of the one or more electronic displays ((Woodgate [0158], [0160], Fig. 15A and 16).  

Thomas does not specifically disclose wherein each light measurement of the first plurality of light measurements includes an intensity value measured by the first light sensor. 
Thomas as modified by Giesner discloses wherein each of the light measurements includes an intensity value measured by the light sensor ([0138], [0220] and ([0098] and Fig. 4a,. thereby providing accurate data transmission in the HMD. 

3.	Claims 9-12 and 16-17,   and   is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. No: 20160210782) in view of Giesner (US 20130083009 A1, see IDS) and further in view of Woodgate (US 20140036361 A1).

Regarding claims 9 and 16:
Thomas discloses wherein the pixel pattern (pixel elements) (0117), illuminated at a respective display coordinate (i.e. HMD’s left and right optical components of eye cups) of the electronic display ([0032-0033] discloses headset 105 with a positions of a reference point on left and right eye cup position).    
Thomas does not specifically disclose wherein (#1) each of the light measurements includes an intensity value measured by the light sensor; and
(#2) single column of pixels is illuminated at a respective display coordinate of the electronic display.  
 Giesner (US 20130083009 A1, see IDS) discloses (#1) each of the light measurements includes an intensity value measured by the light sensor (the processor identifies each connected set of pixels having their intensity values within a predetermined intensity range, for example, the range of intensity values may begin at 220 and end at the brightest pixel value 255) ([0138], [0220] and ([0098] and Fig. 4a).
Woodgate (US 20140036361 A1) discloses (#2) single column of pixels is illuminated at a respective display coordinate of the electronic display ([0158], Fig. 15A) ([0158] FIG. 15A is a schematic diagram illustrating a column of viewing windows in a directionally-illuminated waveguide arrangement by means of a further focusing optical element 101. Further, the formation of a single column pixel of viewing windows 78).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Thomas   with the teaching of Giesner and Woodgate thereby  providing high efficient data transmission in the  head mounted display device.  

 
Regarding claims 10 and 17:
Note that Thomas does not specifically disclose (#1) wherein each of the light measurements includes an intensity value measured by 25Attorney Docket No.: OCULP0046 the light sensor and 
(#2) wherein the pixel pattern comprises multiple columns of pixels and while the multiple columns of pixels are simultaneously illuminated at a respective display coordinate of the electronic display.  
Giesner (US 20130083009 A1, see IDS) discloses (#1) each of the light measurements includes an intensity value measured by the light sensor (the processor identifies each connected set of pixels having their intensity values within a predetermined intensity range, for example, the range of intensity values may begin at 220 and end at the brightest pixel value 255) ([0138], [0220] and ([0098] and Fig. 4a).
Woodgate discloses (#2) wherein the pixel pattern comprises multiple columns (150, 152, 154, 156) of pixels and while the multiple columns of pixels are simultaneously illuminated at a respective display coordinate of the electronic display
(Woodgate [0160] FIG. 16 shows an example of a two dimensional illumination array 15 viewed in the x-y plane, including columns 150, 152, 154, 156 of the illumination elements 126, 128, 130, 132, 134, 136, 138, 140 as shown in FIG. 14A);thereby  providing high efficient data transmission in the head mounted display device.  

Regarding claim 11:
Thomas as modified Giesner and Woodgate discloses wherein the pixel pattern comprises at least one column of pixels (78) segmented into several groups of pixels (Woodgate [0158 ] and Fig.  15A), wherein the at least one column of pixels is illuminated at a respective display coordinate of the electronic display (Woodgate [0158], [0160], Fig. 15A and 16)..  
Thomas as modified by Giesner discloses wherein each of the light measurements includes an intensity value measured by the light sensor while   (([0138], [0220] and ([0098] and Fig. 4a). thereby providing high efficient data transmission in the head mounted display device.  

Regarding claim 12:
Thomas as modified Giesner and woodgate discloses wherein the pixel pattern comprises a single pixel, wherein the single pixel is illuminated at a respective display coordinate of the electronic display (Woodgate [0158], [0160], Fig. 15A and 16).  
Thomas as modified by Gaiesner discloses wherein each of the light measurements includes an intensity value measured by the light sensor (Giesner, [0138], [0220] and ([0098] and Fig. 4a, thereby providing high efficient data transmission in the display device.
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692